836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles MILLER, Petitioner-Appellant,v.Dewey SOWDERS, Warden, Respondent-Appellee.
No. 87-5734.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges;  and EDWARD W. JOHNSTONE, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
This pro se Kentucky state prisoner appeals the district court's judgment adopting, over petitioner's timely objections, the magistrate's report recommending dismissal of his 28 U.S.C. Sec. 2254 petition for habeas corpus.  Upon review, we conclude that the district court properly denied the petition.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the magistrate's report and recommendation dated May 5, 1987.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation